Citation Nr: 1230212	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.  

In November 2009, the Board directed the RO to consider the applicability of 
38 C.F.R. § 4.16(b) (2011) when adjudicating the issue of entitlement to a higher rating for bilateral pes planus, and, in March 2011, the Board found that the issue of entitlement to a TDIU was formally on appeal as part and parcel of his claim for a higher rating for bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The March 2011 Board decision denied the claim for a higher rating for bilateral pes planus, such that the matter is no longer on appeal, and remanded the issue of entitlement to a TDIU for further development.  


FINDING OF FACT

The Veteran's service-connected pes planus is so severe as to preclude all substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disability on an extraschedular basis have been met.  38 U.S.C.A. 
§§ 1115, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  Additionally, in Stegall v. West, the United States Court of Appeals for Veterans' Claims (Court) hold that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this decision, the Board grants entitlement to a TDIU.  This award represents a complete grant of the benefit sought on appeal such that any deficiency in VA's compliance is deemed to be harmless error and any noncompliance with the Board's March 2011 Remand order is nonprejudicial.  Therefore, any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he is unable to work due to the severe and constant foot pain caused by his service-connected bilateral pes planus.  TDIU may be awarded upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

A Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.



However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards in § 4.16(a), extra-schedular consideration is to be given.  Id.  

The Veteran's single service-connected disability of bilateral pes planus is rated at 50 percent.  Hence, he does not satisfy the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  However, TDIU may be granted on an extraschedular basis in exceptional cases when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies) under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, in March 2009, the Board remanded the matter and instructed the RO/AMC to do so.  Subsequently, in March 2011, the Director of the Compensation Pension Service determined that the evidence of record did not support entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Therefore, the Director of the Compensation and Pension Service has been provided with the opportunity to make a determination on this matter, and, in accordance with case law, the Board may now consider whether a TDIU may be assigned on an extraschedular basis.

The Board finds that the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral pes planus.

After service, the Veteran worked as a delivery driver until 1986.  He also worked as a janitor on an intermittent basis from 1998 to 1999, but did not otherwise have any other means of employment from 1986 to the present.  In a February 2005 statement, he stated that his foot pain is so severe that he lies around most of the time and has trouble with the activities of daily living. 
 
At a May 2005 VA examination, the Veteran reported that he had been unemployed for the last 20 years due to his foot pain, and VA treatment records from June 2005 note that the Veteran is unable to work due to foot pain.  A VA examiner determined that the Veteran would have trouble doing any work that required walking or standing in December 2008, and further found that the Veteran would find it difficult to sustain any job that required prolonged weight-bearing of any type in April 2010.  

As noted in the Board's March 2011 decision, the evidence shows that the Veteran does not suffer from total loss of use of the feet as the Veteran's arthritis, rather than his service-connected pes planus, renders him wholly unable to walk and/or stand.  See August 2008 VA examination report.  However, the medical and lay evidence nevertheless also shows that the Veteran's service-connected pes planus, even without the compounding effect of his arthritis, places significant limitations on the extent of his ability to walk or stand.  Specifically, it precludes him from doing any work that requires walking or standing, or, in other words, any job that requires prolonged weight-bearing of any type.    

The Veteran's work history consists entirely of jobs that require a significant amount of mobility, as well as the lifting and carrying of objects over distances.  Delivery drivers do not merely sit in the cab of a truck; they also participate in loading and unloading cargo and are otherwise required to walk to and from the delivery truck to other locations.  The evidence does not show that the Veteran has the education, training, or occupational background to pursue work of a more sedentary nature.  His VA Form 21-8940 dated in December 2004 shows that he has only a 9th grade education, and no other education or training.  Therefore, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected pes planus.  Resolving all doubt in favor of the Veteran, the Board grants the claim of entitlement to TDIU on an extraschedular basis.  See 38 C.F.R. 


§ 4.16(b); see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a TDIU on an extraschedular basis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


